Name: Commission Regulation (EEC) No 667/89 of 16 March 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 89 Official Journal "of the European Communities No L 77/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 667/89 of 16 March 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 thereof, Having regard to Commission Regulation (EEC) No 3153/ 85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3521 / 88 (4), and in particular Article 6 (3 ) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 4103/ 88 (s), as last amended by Regulation (EEC) No 604/89 (6); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 8 to 14 March 1989 for the pound sterling lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom in respect of the beef and veal sector ; whereas , pursuant to Article 8 of Regu ­ lation (EEC) No 3153/85 , the monetary compensatory amounts should be updated in the sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/ 88 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 3 , 4, 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto . 2 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 20 March 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission (') OJ No L '164, 24 . 6 . 1985 , p . 6 . (J) OJ No L 182, 3 , 7 . 1987, p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 4 . (&lt;) OJ No L 307, 12 . 11 . 1988 ; p. 28 (5) OJ No L 364, 30 . 12 . 1988 , p . 1 . (6) OJ No L 69, 13 . 3 . 1989, p. 1 . Official Journal of the European Communities 20 . 3 . 89No L 77/2 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Ir EscDM F1 Pta £ 1 000 kg - 6,723 6,723 10,353 10,353 6,723 6,723 6,387 6,387 6,387 6,131 6,131 6,723 6,723 6,387 6,387 8,151 7,680 9,412 3,025 6,514 6,254 6,514 6,514, 13,555 8,803 8,584 9,748 9,455 9,748 6,857 6,514 8,941 6,514 6,514 6,857 6,514 6,514 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 110319 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 20 . 3 . 89 Official Journal of the European Communities No L 77/3 Additional code Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN-code Table 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 1 000 kg 6,254 6,857 6,514 6,514 6,514 8,941 6,254 11,036 6,857 6,514 7,395 6,514 6,514 6,514 8,941 10,219 6,514 6,254 8,584 6,254 6,254 6,857 6,857 6,857 6,514 6,514 6,857 6,514 6,514 6,514 6,857 6,514 6,857 6,514 6,514 6,514 5,042 2,017 11,967 8,941 11,368 8,494 9,899 10,883 10,883 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 1.1-4' 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 C) C) No L 77/4 Official Journal of the European Communities 20 . 3 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1 000 kg - 1108 12 00 11-5 7294 O 9,846 11-5 7295 O 9,846 1108 13 00 11-6 7296 O 9,846 11-6 7297 O 9,846 1108 14 00 11-5 7294 0 9,846 11-5 7295 O 9,846 1108 19 90 11-5 7294 C) 9,846 11-5 7295 0 9,846 1109 00 00 I I \ 14,811 \ 1702 30 91 17-9 7318 I 12,845 1702 30 99 17-9 7318 \ 9,846 1702 40 90 I I \ 9,846 l 1702 90 50 \ 9,846 1702 90 75 \ \ \ 13,432 1702 90 79 \ \ l 9,389 2106 90 55 \ I \ 9,846 \ 2302 10 10 23-1 7622 \  23-1 7623 \ 2,777 \ 2302 10 90 l 5,751 2302 20 10 \ \ 2,777 \ 2302 20 90 I \ 5,751 2302 30 10 I \ 2,777 2302 30 90 I \ 5,950 l 2302 40 10 \ \ 2,777 2302 40 90 \ I \ 5,950 \ 2303 10 11 \ 13,041 2309 10 11 23-2 7624 O  23-2 7625 O 0,807 2309 10 13 23-8 7541 oo  23-8 7542 oo 6,049 23-8 7543 OO 12,098 23-8 7544 oo  23-8 7545 OO . 1,500 \ 23-8 7546 00 - 3,000 23-8 7547 00 \  23-8 7548 00 I 9,967 23-8 7549 oo 19,934 23-8 7550 oo 0,807 \ 23-8 7551 00 6,856 \ 23-8 7552 oo 12,905 \ 23-8 7626 oo 0,807 23-8 7627 oo 2,307 \ 23-8 7628 oo 3,807 23-8 7629 00 0,807 l 23-8 7630 oo 10,774 20 . 3 . 89 Official Journal of the European Communities No L 77/5 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  1 000 kg - 2309 10 13 23-8 7631 oo 20,741 2309 10 31 23-3 7624 O  23-3 7691 0 2,555 2309 10 33 23-9 7541 oo  I 23-9 7542 00 6,049 23-9 7543 00 12,098 23-9 7544 oo  23-9 7545 oo 1,500 23-9 7546 00 3,000 23-9 7547 00  23-9 7548 00 9,967 23-9 7549 oo 19,934 23-9 7645 oo 2,555 23-9 7646 00 8,604 23-9 7647 00 14,653 23-9 7648 00 I 2,555 23-9 7649 00 . 4,055 23-9 7650 oo 5,555  23-9 7651 00 2,555 l 23-9 7652 oo 12,522 23-9 7653 oo I 22,489 2309 10 51 23-4 7624 0  23-4 7692 0 5,042 2309 10 53 23-10 7541 oo  23-10 7542 oo 6,049 23-10 7543 00 12,098 23-10 7544 oo  23-10 7545 00 1,500 23-10 7546 oo 3,000 I 23-10 7547 00  23-10 7548 oo 9,967 23-10 7549 00 19,934 23-10 7654 00 5,042 23-10 7655 oo 11,091 23-10 7656 oo 17,140 23-10 7657 ('X') 5,042 I 23-10 7658 oo 6,542 - 23-10 7659 oo 8,042 23-10 7660 oo 5,042 23-10 7661 oo 15,009 23-10 7662 oo 24,976 2309 90 31 23-5 7624 o I  I 23-5 7693 o 0,807 2309 90 33 23-11 7541 oo .  23-11 7542 oo 6,049 No L 77/6 Official Journal of the European Communities 20 . 3 . 89 Negative CN-code Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 2309 90 33 2309 90 41 2309 90 43 Positive Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom \ \ DM Fl Pta £ 23-11 7543 OO ¢  1 000 kg - 12,098 23-11 7544 oo  23-11 7545 OO 1,500 23-11 7546 OO 3,000 23-11 7547 oo  23-11 7548 00 9,967 23-11 7549 00 19,934 23-11 7663 00 0,807 23-11 7664 oo I 6,856 23-11 7665 oo 12,905 23-11 7666 00 0,807 23-11 7667 oo 2,307 23-11 7668 00 3,807 23-11 7669 00 0,807 23-11 7670 00 10,774 23-11 7671 oo 20,741 23-6 7624 o  23-6 7694 0 2,555 23-12 7541 00  23-12 7542 00 6,049 23-12 7543 00 12,098 23-12 7544 00  23-12 7545 00 1,500 23-12 7546 oo 3,000 23-12 7547 oo  23-12 7548 oo 9,967 23-12 7549 00 19,934 23-12 7672 00 2,555 23-12 7673 oo 8,604 23-12 7674 00 14,653 23-12 7675 oo 2,555 23-12 7676 oo '4,055 23-12 7677 00 5,555 23-12 7678 oo 2,555 23-12 7679 00 12,522 23-12 7680 00 22,489 23-7 7624 o  23-7 7695 0 5,042 23-13 7541 00  23-13 7542 oo 6,049 23-13 7543 oo 12,098 23-13 7544 oo  23-13 7545 oo 1,500 23-13 7546 oo 3,000 23-13 7547 oo  2309 90 51 2309 90 53 20 . 3 . 89 Official Journal of the European Communities No L 77/7 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy . France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \  1 000 kg - I I . 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OO oo 00 00 00 oo oo oo oo 00 00 9,967 19,934 5,042 11,091 17,140 5,042 6,542 8,042 5,042 15,009 24,976 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . ( J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/ 85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code . Official Journal of the European Communities 20 . 3 . 89iNo L 77/ 8 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN-code 100 kg live weight 1,029 1,029 1,029 1,029 1,029 100 kg net weight Table Additionalcode Notes O ( l \K ) (') 0 02-1 7014 o 02-1 7018 \ 02-1 7019 o 02-1 7014 l 02-1 7018 \ 02-1 7019 (2) O I o00 02-2 7034 l 02-2 7038 0 16-4 7330 16-4 7331 l 16-4 7332 16-4 7332 \ 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 1,955 1,955 1,955 1,955 1,564 1,564 2,347 2,347 1,564 2,676 1,739 1,739 0,278 0,278 1,391 0,435 0,435 2,174 1,391 2,174 2,174 0,435 2,174 2,676 2,174 1,564 2,233 2,233 2,233 2,233 1,338 0,895 0,895 20 . 3 . 89 Official Journal of the European Communities No L 77/9 O The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; . (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed , the Schwyz breed and the Friburg breed . (J ) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to ' be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat . (J ) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . Official Journal of the European Communities 20 . 3 . 89No L 77/ 10 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £Irl Esc CN-code 100 pieces 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,094 0,274 0,094  100 kg  0,408 0,663 0,629 0,448 0,655 0,512 0,582 0,635 0,640 0,702 0,780 0,947 1,053 0,898 0,982 0,936 0,582 0,635 0,640 0,702 0,947 1,053 0,898 0,982 0,936 1,726 0,698 0,531 0,368 0,961 0,903 1,635 ^ 0,368 1,344 0,772 20 . 3 . 89 Official Journal of the European Communities No L 77 / 11 Additiona code Positive Negative Germany  Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN-code Table Notes 100 kg - 0,531 0,368 1,024 0,480 0,864 1,635 0,368 2,062 1,726 1,158 . 1,080 1,030 0,531 0,368 1,473 0,961 1,424 0,903 1,350 1,635 0,368 1,726 0,698 0,531 0,368 0,961 0,903 1,635 0,368 1,344 0,772 0,531 0,368 1,024 0,480 0,864 1,635 0,368 2,062 1,726 1,158 1,080 1,030 0,531 0,368 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 4-1 1 1 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 77/ 12 Official Journal of the European Communities 20 . 3 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc - 100 kg - 1,473 0,961 1,424 0,903 1,350 1,635 0,368 ¢ 0,818  100 pieces  0,196 0,067  100 kg  0,591 2,764 1,205 1,288 2,670 0,685 1,280 1,799 1,724 1,799 2,398 0,325 2,398 0,325 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 20 . 3 . 89 Official Journal of the European Communities No L 77/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece * Dr Ireland £ Irl Portugal Esc I l \  100 kg ­ 0401 04-1 7058 l a + e - 0402 10 11 I l 4,984 0402 10 19 04-3 7059 l 3,125 04-3 7074 l  04-3 7078 l 0,772 04-3 7079 l 4,984 0402 10 91 04-4 7089 II d + f 0402 10 99 04-4 7089 l d + f 0402 21 11 04-2 7744 l a+c 0402 21 17 04-6 7098 l 3,125 04-6 7099 l  04-6 7114 l a + c . ** ' 0402 21 19 04-2 7744 l a + c 0402 21 91 04-2 7744 l a+c 0402 21 99 04-2 7744 l I a + c 0402 29 04-2 7744 l a+c + f ¢ 0402 91 04-2 7744 l a + c 0402 99 04-2 7744 \ a+c + f 0403 10 11 04-2 7744 \ a + c 0403 10 13 04-2 7744 \ a + c - 0403 10 19 04-2 7744 \ a + c 0403 10 31 04-2 7744 a + c + f 0403 10 33 04-2 7744 l I a + c + f ' 0403 10 39 04-2 7744 l a + c + f 0403 90 1 1 04-5 7093 Il 3,125 04-5 7094 l  04-5 7097 Il 4,984 0403 90 13 04-6 7098 l 3,125 ' - 04-6 7099 IlI  04-6 7114 l a + c 0403 90 19 04-2 7744 l a + c 0403 90 31 04-4 7089 d + f 0403 90 33 04-2 7744 l a + c + f 0403 90 39 04-2 7744 l a + c+f 0403 90 51 04-2 7744 a + c 0403 90 53 04-2 7744 l a+c 0403 90 59 04-2 7744 a + c 0403 90 61 04-2 7744 \ a + c + f 0403 90 63 04-2 7744 I a + c + f No L 77/ 14 Official Journal of the European Communities 20 . 3 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr " Lit FF Dr £ IrlDM F1 Pta £ Esc 0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405  100 kg  a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 2,100 2,152 4,279 4,386 4,970 5,094 30,711 31,478 . 0,251 0,257 8,750 8,968 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04 -7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 7753 b x coef b x coef b x coef b x coef b x coef b 0,251 0,257 0,286 0,293 b x coef b x coef b x coef 20. 3 . 89 Official Journal of the European Communities No L 77/ 15 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 " Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I  100 kg - l 0405 04-7 7754 l 3,710 04-7 7755 l 3,803 0406 10 10 04-8 7226 l  04-8 7227 \ 6,197 04-8 7228 \ 7,257 04-8 7229 \ 4,260 04-8 7230 l 5,682 04-8 7231 l 1,936 \ 04-8 7232 \ 2,884 0406 10 90 04-8 7226 l  04-8 7228 \ 7,257 04-8 7230 l 5,682 \ I 04-8 7232 l 2,884 \ 0406 20 10 \ \ l  \ 0406 20 90 04-9 7233 l 7,257 04-9 7234 l 9,801 0406 30 10 04-10 7235 \  04-10 7236 l 2,612 04-10 7237 \ 3,835 04-10 7238 \ 5,586 04-10 7239 l 6,624 0406 30 31 04-10 7235 \  04-10 7236 l 2,612 04-10 7237 \ 3,835 04-10 7238 \ 5,586 0406 30 39 04-10 7235 l ¢  04-10 7238 II 5,586 04-10 7239 ll 6,624 0406 30 90 \ \ 6,624 0406 40 00 04-11 7240 \  04-11 7241 II 6,892 . 0406 90 1 1 04-12 7242 ll 5,682 04-12 7243 Il  " \ 04-12 7244 ll 6,197 04-12 7245 li '7,257 \ 04-12 7246 Il 4,260 I 04-12 7247 II 5,682 0406 90 13 04-13 7248 Il  * l 04-13 7250 II 8,498 0406 90 15 04-13 7248 II  04-13 7250 II 8,498 0406 90 17 * 04-13 7248 II  04-13 7249 II 5,682 04-13 7250 II 8,498 0406 90 19 \ ||III  No L 77/ 16 Official Journal of the European Communities 20 . 3 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc | II||||  100 kg  0406 90 21 04-14 7251 IIl  04-14 7252 7,806 0406 90 23 04-15 7254  I 04-15 7255 II 6,197 04-15 7256 II 7,257 04-15 7257 II 4,260 04-15 7258 II 5,682 0406 90 25 04-15 7254 II  04-15 7255 II 6,197 04-15 7256 II 7,257 04-15 7257 Il 4,260 04-15 7258 5,682 0406 90 27 04-15 7254  04-15 7255 \ 6,197 04-15 7256 7,257 -I 04-15 7257 4,260 04-15 7258 5,682 0406 90 29 04-15 7253  04-15 7254  04-15 7255 6,197 04-15 7256 7,257 04-15 7257 l 4,260 04-15 7258 \ 5,682 0406 90 31 04-15 7253 \ .  04-15 7254 \  \ 04-15 7255 \ 6,197 04-15 7256 l 7,257 04-15 7257 \ 4,260 04-15 7258 \ 5,682 0406 90 33 04-15 7253 \  04-15 7254 \  04-15 7255 \ 6,197 04-15 7256 l 7,257 04.15 7257 \ 4,260 04-15 7258 \ 5,682 0406 90 35 04-16 7259 \  04-16 ¢ 7274 ¢ \ 6,197 04-16 7277 \ 7,257 04-16 7278 \ 4,260 04-16 7279 5,682 0406 90 37 04-16 7259  04-16 7274 6,197 04-16 7277 7,257 04-16 7278 4,260 04-16 7279 5,682 20 . 3 . 89 Official Journal of the European Communities No L 77/ 17 CN-code Table Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Additional code 100 kg ­ 6,197 7,257 4,260 5,682 6,197 7,257 4,260 5,682 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 04-8 04-8 04-8 04-8 04-8 34-16 34-16 34-16 34-16 34-16 04-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 9,801 6,197 7,257 4,260 5,682 6,197 7,257 4,260 5,682 6,197 7,257 4,260 5,682 6,197 7,257 4,260 5,682 6,197 7,257 4,260 5,682 6,197 7,257 4,260 5,682 0406 90 79 0406 90 81 0406 90 83 No L 77/ 18 Official Journal of the European Communities 20 . 3 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg ­ 0406 90 85 04-16 7259 \  04-16 7274 \ 6,197 04-16 7277 l 7,257 04-16 7278 4,260 04-16 7279 l 5,682 0406 90 89 04-15 7253 l  \ 04-15 7254 l  04-15 7255 l 6,197 04-15 7256 l 7,257 04-15 7257 \ 4,260 04-15 7258 l 5,682 0406 90 91 04-8 7226 \  04-8 7231 1,936 04-8 7232 2,884 0406 90 93 04-8 7226  04-8 7231 1,936 04-8 7232 2,884 0406 90 97 04-8 7226  04-8 7228 7,257 04-8 7230 l 5,682 04-8 7232 2,884 0406 90 99 04-8 7226 \  04--8 7228 l 7,257 04-8 7230 || 5,682 04-8 7232 II 2,884 2309 10 15 23-14 7553 II 0,605 23-14 7554 Il 1,210 23-14 7555 1,815 23-14 7556 II 2,268 23-14 7557 li 2,540 23-14 7558 II 2,722 23-14 7559 0,150 23-14. 7569 II 0,300 23-14 7573 III 0,450 23-14 7574 II 0,563 23-14 7577 III 0,630 23-14 7578 II 0,675 23-14 7579 II 0,997 23-14 7580 II 1,993 23-14 7581 II 2,990 23-14 7582 II 3,738 23-14 7583 II 4,186 23-14 7584 II 4,485 2309 10 19 23-14 7553 II 0,605 23-14 7554 II 1,210 20 . 3 . 89 Official Journal of the European Communities No L 77/ 19 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 ' Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l I l  100 kg  2309 10 19 23-14 7555 \ I-I 1,815 v 23-14 7556 \ 2,268 23-14 7557 \ 2,540 23-14 7558 \ 2,722 23-14 7559 \ 0,150 23-14 7569 I 0,300 23-14 7573 I \ 0,450 23-14 7574 \ \ 0,563 23-14 . 7577 \ 0,630 23-14 7578 \ 0,675 23-14 7579 I \ 0,997 23-14 7580 I 1,993 l 23-14 7581 Il 2,990 23-14 7582 Il 3,738 23-14 7583 4,186 23-14 7584 IIIl 4,485 2309 10 39 23-14 7553 Il 0,605 23-14 7554 Il 1,210 23-14 7555 Il 1,815 23-14 7556 Il 2,268 23-14 7557 Il 2,540 23-14 7558 2,722 \ 23-14 7559 Il 0,150 23-14 7569 Il 0,300 23-14 7573 Il 0,450 23-14 7574 l Il 0,563 23-14 7577 l Il 0,630 23-14 7578 IlIl 0,675 23-14 7579 IlIl 0,997 23-14 7580 Il 1,993 23-14 7581 2,990 23-14 7582 \ 3,738 23-14 7583 \ 4,186 23-14 7584 \ 4,485 2309 10 59 23-14 7553 I Il 0,605 23-14 7554 \ Il 1,210 23-14 7555 \ Il 1,815 23-14 7556 Il 2,268 23-14 7557 \ Il 2,540 23-14 7558 IIIl 2,722 23-14 7559 Il 0,150 23-14 7569 IlIl 0,300 23-14 7573 IlIl 0,450 23-14 7574 \ 0,563 23-14 7577 \ II 0,630 No L 77 /20 Official Journal of the European Communities 20 . 3 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg ­ 2309 10 59 23-14 7578 II 0,675 23-14 7579 Il 0,997 23-14 7580 Il 1,993 23-14 7581 II 2,990 23-14 7582 II 3,738 23-14 7583 II 4,186 23-14 7584 4,485 2309 10 70 23-14 7553 Il 0,605 23-14 7554 I-I 1,210 23-14 7555 II 1,815 23-14 7556 II 2,268 23-14 7557 \ 2,540 23-14 7558 l 2,722 23-14 7559 \ 0,150 23-14 7569 \ 0,300 23-14 7573 0,450 23-14 7574 0,563 23-14 7577 0,630 23-14 7578 \ 0,675 23-14 7579 \ 0,997 23-14 7580 l 1,993 23-14 7581 2,990 23-14 7582 l 3,738 23-14 7583 \ 4,186 23-14 7584 I 4,485 2309 90 35 23-14 7553 \ 0,605 23-14 7554 \ 1,210 23-14 7555 \ 1,815 23-14 7556 l 2,268 23-14 7557 l 2,540 23-14 7558 \ 2,722 23-14 7559 \ 0,150 23-14 7569 l 0,300 23-14 7573 \ 0,450 23-14 7574 l 0,563 23-14 7577 l 0,630 23-14 7578 l 0,675 23-14 7579 0,997 23-14 7580 1,993 23-14 7581 \ 2,990 23-14 7582 l 3,738 23-14 7583 l 4,186 l 23-14 7584 l 4,485 2309 90 39 23-14 7553 l 0,605 23-14 7554 \ 1,210 20 . 3 . 89 Official Journal of the European Communities No L 77/21 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il ||  100 kg - I 2309 90 39 23-14 7555 Il - 1,815 23-14 7556 2,268 23-14 7557 II 2,540 23-14 7558 I 2,722 I 23-14 7559 - 0,150 23-14 7569 \ 0,300 23-14 7573 Il 0,450 23-14 7574 Il 0,563 i 23-14 7577 0,630 23-14 7578 II 0,675 23-14 7579 0,997 - 23-14 7580 . 1,993 \ 23-14 7581 \ 2,990 \ 23-14 7582 \ 3,738 \ 23-14 7583 \ 4,186 23-14 7584 I 4,485 \ 2309 90 49 23-14 7553 l 0,605 23-14 7554 \ 1,210 23-14 7555 I 1,815 \ 23-14 7556 2,268 23-14 7557 2,540 23-14 7558 \ 2,722 23-14 7559 \ 0,150 I 23-14 7569 l 0,300 23-14 7573 I 0,450 23-14 7574 \ 0,563 23-14 7577 \ 0,630 23-14 7578 ' \ 0,675 23-14 7579 \ 0,997 23-14 7580 I 1,993 23-14 7581 \ 2,990 1 23-14 7582 \ 3,738 23-14 7583 I 4,186 - 23-14 7584 II 4,485 2309 90 59 23-14 7553 II 0,605 23-14 7554 II 1,210 23-14 7555 1,815 I 23-14 7556 LI 2,268 23-14 7557 \ 2,540 23-14 7558 \ 2,722 23-14 7559 \ 0,150 23-14 7569 \ 0,300 23-14 7573 I 0,450 \ 23-14 7574 \ 0,563 \ 23-14 7577 \ 0,630 No L 77/22 Official Journal of the European Communities 20 . 3 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 59 2309 90 70 100 kg ­ 0,675 0,997 1,993 2,990 3,738 4,186 4,485 0,605 1,210 1,815 2,268 2,540 2,722 0,150 0,300 0,450 0,563 0,630 0,675 0,997 1,993 2,990 3,738 4,186 4,485 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 % milk fat/ 100 kg product a b 0,098 0,107 ¢ °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product C 0,043 ¢ °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 0,050 ¢ °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,004  % sucrose/ 100 kg product  f 0,023 Annex For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose , contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 20 . 3 . 89 Official Journal of the European Communities No L 77/23 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr ¢ Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg o o o o o 1,950 1,950 1,950 1,950 1,950 1,950 1,950 1,950 2,336 2,336 2,336 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 100 ke of dry matter 2,336 2,336 2,336 ¢ % sucrose content and 100 kg net - O (J) C) 0,0234 0,0234 0,0234 100 kg of dry matter - 2,3361702 90 30 1702 90 60 ¢ % sucrose content and 100 kg net - 1702 90 71 1702 90 90 17-10 7345 17-10 7346 17-10 7347 17-7 7340 17-11 7349 17-11 7350 17-11 7351 17-12 7353 17-10 7345 17-10 7346 17-8 7347 21-5 7419 21-6 7423 21-6 . 7424 21-6 7425 0,0234 0,0234 0,0234 0,0234 0,0234 0,0234 0,0234 100 kg of dry matter 2,3362106 90 30 2106 90 59 ¢ % sucrose content and 100 kg net - o o (J) 0,0234 0,0234 0,0234 No L 77/24 Official Journal of the European Communities 20 . 3 . 89 ( l ) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (') The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970 , p. 1 ) in the case of exports . 20 . 3 . 89 Official Journal of the European Communities No L 77/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F! Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51  100 kg  4,486 0403 10 53 . IIIIIII 5,157 0403 10 59 IIIIII 7,372 0403 10 91 IIIIIII  0403 10 93 li II  0403 10 99 IlII  0403 90 71 IIII 4,486 0403 90 73 IIII I 5,157 0403 90 79 IIII 7,372 0403 90 91 II  0403 90 93 II *  0403 90 99 IIIIII  1517 10 10 ||II  1517 90 10 IIII  1704 10 11 IIIlIl  1704 10 19 ||ilIl  1704 10 91 ||II  1704 10 99 IIIl\  1704 90 51 17-1 * II 1704 90 55 17-4 * 1704 90 61 17-4 1704 90 65 17-4 « ¢ \ 1704 90 71 17-4 l 1704 90 75 17-1 a ­ \ 1704 90 81 17-2 17-2 J3 ­ 7632 \ 1704 90 99 17-3 17-3 « ¢ 7632 \ 1806 20 10 18-1 * \ 1806 20 30 18-1 « ¢ \ \ 1806 20 50 18-1 * 1806 20 70 18-1 * \ 1806 20 90 18-2 * \ 1806 31 00 18-1 \ 1806 32 10 18-4 * \ 1806 32 90 18-4 #  I 1806 90 11 18-4 * \ 1806 90 19 18-1 1806 90 31 18-1 * l 20 . 3 . 89No L 77/26 Official Journal of the European Communities CN-code Table Additionalcode \ Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 -21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 19p5 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 6585 7585 6586 7586 2,225 7001 7002 7003 7004 7635 7636 7637 7642 20 . 3 . 89 Official Journal of the European Communities No L 77/27 Positive ' Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland. Portugal l DM ¢ F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2905 44 19 1  100 kg  2905 44 91 ||||  2905 44 99 || 2,691 3505 10 10 ||II  3505 10 90 IIII  3823 60 11 ||I  3823 60 19 I I  3823 60 91 I \  3823 60 99 I I 2,691  ' I 7001   7002 \   I 7003 \   I 7004 \   ' l 7005 \   I 7006 I  '  7007 l   7008 7009 2,221  \ 7010 \   I 7011 I  ¢  I 7012 \   7013 7015   \ 7016 \   I 7017 \   7020 \ I  '  I 7021 \   \ 7022 I ,   I 7023 \ \   \ 7024 I 2,583  \ 7025 I   - 7026 \   7027 \   7028 7029 2,261 2,849  \ 7030 \ I   7031 I I   I 7032 \ 2,142  \ 7033 \ 2,563  I 7035 \   I 7036 \   I 7037 \ 2,470  7040 7041 2,389  7042 \ 2,830 No L 77 /28 Official Journal of the European Communities 20 . 3 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg -  I 7043 l 3,251  I 7044 l 3,839  \ 7045 l 2,150  \ 7046 l 2,655  7047 l 3,096  \ 7048 l 3,517  7049 \ 4,105  \ 7050 \ 2,452  I 7051 \ 2,957  \ 7052 l 3,398  7053 l 3,819  7055 l 2,780  7056 l 3,285  ' 7057 l 3,726  7060 l 3,364  I 7061 l 3,869  7062 l 4,310  \ 7063 \ 4,731  \ 7064 \ 5,319  7065 \ 3,630  I 7066 4,135  I 7067 \ 4,576  7068 \ 4,997  \ 7069 \ 5,585  || 7070 3,932  Il 7071 4,437  Il 7072 4,878  II 7073 5,299  7075 4,260  II 7076 4,765  II 7077 Il 5,206  7080 II 6,549  II 7081 II 7,054  Il 7082 II 7,495  li 7083 II 7,916  II 7084 8,504  II 7085 II 6,815  II 7086 II 7,320  7087 ¢ 7,761  II 7088 II 8,182  II 7090 II 7,117  II 7091 II 7,622  II 7092 Il 8,063  II 7095 Il 7,445  || 7096 II 7,950 20 . 3 . 89 Official Journal of the European Communities No L 77/29 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IIII  100 kg  I  II 7100 C)   II 7101 C)   \ 7102 (')   I 7103 o '   I 7104 0) 2,197  \ 7105 o   7106 C)   \ 7107 C)   I 7108 (')    \ 7109 C) I 2,463  7110 0 .   \ 7111 (')   \ 7112 C)   \ 7113 0 2,177  \ 7115 0)   I 7116 0   7117 C) 2,084  . II 7120 C)   \ 7121 0   I 7122 C)   I 7123 C) 2,237  7124 0 2,825  I 7125 C)   I 7126 C)   I 7127 C) 2,082  7128 (') 2,503  7129 (') 3,091  \ 7130 0)   I 7131 C) '   I 7132 (') 2,384  7133 C) 2,805  I 7135 C)   7136 (') 2,271  7137 O 2,712 \  ¢ l 7140 C) 2,126  7141 (') 2,631  \ 7142 .(') 3,072  I 7143 C) 3,493  \ 7144 (') 4,081  7145 C) 2,392  7146 C) 2,897 /  \ 7147 o 3,338  \ 7148 (') 3,759  7149 (') 4,347  \ 7150 C) 2,694 No L 77/30 Official Journal of the European Communities 20 . 3 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United - Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I Il  100 kg   7151 o Il 3,199  \ 7152 0 Il 3,640  7153 (') 4,061  || 7155 (') 3,022  7156 (') 3,527  I 7157 0 Il 3,968  7160 (') Il 3,606  7161 (') Il 4,111  I 7162 (') Il 4,552  7163 I-I 4,973  \ 7164 (') 5,561  \ 7165 (') li 3,872  || 7166 n 4,377  || 7167 O 4,818  7168 o Il 5,239  I 7169 o Il 5,827  I 7170 o Il 4,174  I 7171 o Il 4,679  71 72 o \ 5,120  I 7173 o \ 5,541  7175 o \ 4,502  7176 0) \ 5,007  7177 o \ 5,448  7180 0 \ 6,791  \ 7181 0) \ 7,296  7182 o 7,737 -  7183 o Il 8,158  7185 o Il 7,057  \ 7186 C) Il 7,562  \ 7187 0 Il ' 8,003 '  II 7188 0) Il 8,424  II 7190 (') Il 7,359  7191 (') Il 7,864  \ 7192 0) Il 8,305  li 7195 o 7,687  li 7196 (') Il 8,192  II 7200 (')   II 7201 o Il   II 7202 o Il  -  II 7203 (') Il 2,398  II 7204 C) Il 2,986  || 7205 0 Il   Il 7206 (') Il   Il 7207 (') 2,243  7208 (') || 2,664 20 . 3 . 89 Official Journal of the European Communities No L 77/31 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United . Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ ||li  100 kg ­  Il 7209 0 3,252  7210 C)   7211 (') 2,104  7212 C) 2,545  7213 0) 2,966  I 7215 (')   7216 (') 2,432  7217 (') \ 2,873  7220 0 I 2,253  7221 0 2,758  7260 (') 4,261  7261 (') 4,766  7262 0 5,207  7263 0 5,628  7264 C) 6,216  7265 (') 4,527  7266 C) 5,032  l 7267 (') 5,473  7268 (') 5,894  7269 (') 6,482  7270 C)  4,829  7271 o 5,334  7272 (') 5,775  7273 C) 6,196  7275 C) 5,157  7276 C) 5,662  7280 C) 5,483  1 7300 (')   7301 C) 2,155  I 7302 (') 2,596  7303 (') 3,017 ,  7304 (') 3,605  7305 C)   \ 7306 (') 2,421  7307 C) 2,862  7308 C) 3,283  \ 7309 o 3,871  7310 I 2,218  7311 (') 2,723  7312 C) 3,164  7313 C) 3,585 ,  II 7315 C) 2,546  7316 C) 3,051  7317 C) 3,492  7320 o 2,872 No L 77/32 Official Journal of the European Communities 20 . 3 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg -I  \ 7321 (') 3,377  \ 7360 (') 4,341 '  \ 7361 (') 4,846  7362 (') 5,287  I 7363 0 5,708  I 7364 o 6,296  I 7365 o 4,607  I 7366 o 5,112 '  \ 7367 (') 5,553  7368 (') 5,974  I 7369 (') 6,562  I 7370 0 4,909  \ 7371 0 5,414  \ 7372 (') 5,855  7373 (') 6,276  7375 0 \ 5,237  7376 o 5,742  \ 7380 C) 5,563  7400 (') 0 2,218 l  7401 (') I. 2,723  I 7402 C) 3,164  I 7403 0 3,585  \ 7404 (') 4,173  \ 7405 (') 2,484  7406 (') 2,989 \  I 7407 (') 3,430  II 7408 (') 3,851  7409 (') 4,439  \ 7410 (') \ 2,786 \  I 7411 (') 3,291  ll 7412 (') I 3,732  7413 (') 4,153 l  || 7415 (') 3,114  || 7416 (') 3,619  II 7417 0 4,060  Il 7420 (') 3,440  li 7421 (') 3,945  II 7460 (') 4,416  Il 7461 (') 4,921  Il 7462 (') 5,362 .  II 7463 ­ (') 5,783  7464 0 6,371  II 7465 (') 4,682  II 7466 (') 5,187  li 7467 (') 5,628 20 . 3 . 89 Official Journal of the European Communities No L 77/33 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF ' Greece Dr Ireland £ Irl Portugal Esc I  100 kg  I I  II 7468 (') 6,049  ll ' 7470 0 4,984  7471 (') 5,489  7472 (') I 5,930  7475 C) 5,312  7476 (') 5,817  7500 (') 3,249  7501 C) 3,754  7502 0 4,195  7503 o - 4,616  7504 o 5,204  7505 0 3,515  7506 (') L 4,020  7507 4,461  V 7508 4,882  7509 (') 5,470  7510 o 3,817  7511 0 4,322  7512 C) 4,763  7513 (') 5,184  7515 0) 4,145  7516 o 4,650  7517 0 ) 5,091  7520 (') 4,471  7521 C) 4,976  7560 (') 4,550  7561 o 5,055  7562 (') 5,496 \  7563 C) 5,917  7564 o 6,505  7565 C) 4,816  7566 (') 5,321  7567 (') 5,762 1  ' 7568 (') 6,183 \  7570 o 5,118  7571 (') 5,623 \  7572 C) 6,064  7575 0) 5,446  7576 C) 5,951  7600 (') 4,500 l  7601 n 5,005  7602 o 5,446  7603 o 5,867  7604 C) 6,455  7605 o 4,766 20 . 3 . 89No L 77/34 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain - Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg -I  7606 0 5,271  7607 0 5,712  7608 (') 6,133  7609 0 6,721  7610 0) 5,068  7611 (') 5,573 \  7612 (') 6,014  7613 (') 6,435  7615 0 5,396  1 7616 0 5,901  7617 (') 6,342  7620 (') 5,722  7621 0 6,227 \  7700 0 5,023  7701 (') 5,528  7702 0 5,969  7703 o 6,390  7704 (') 6,978  7705 o 5,289  7706 C) 5,794  7707 n 6,235  7708 0 6,656  7710 C) 5,591  7711 0 6,096  7712 o 6,537  7715 o 5,919  7716 C) 6,424  7720 o 5,085  7721 o 5,590  7722 C) 6,031 \  Il 7723 o 6,452  7725 o 5,351  7726 C) 5,856 \  . II 7727 o 6,297 \  7728 C) 6,718  II 7730  (') 5,653  II 7731 (') 6,158 \  7732 C) 6,599  II 7735 C) 5,981  || 7736 o 6,486  l.I 7740 (') 6,538 \  7741 (') 7,043 \  II 7742 (') 7,484 \  7745 o 6,804  7746 (') 7,309 20 . 3 . 89 Official Journal of the European Communities No L 77/35 CN-code Table Additionalcode Notes Positive Negative . Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||||Il  100 kg - I  II 7747 C) 7,750  || 7750 0 7,106  7751 (l) 7,611 \  l 7760 C) \ 7,990  I 7761 C) 8,495  l 7762 (') 8,936  7765 (') 8,256  I 7766 (') 8,761  \ 7770 C) 8,558  7771 o l . 9,063  7780 (') 9,443  7781 0 9,948 \  7785 0 9,709  7786 C) 10,214  7800   7801  \  7810 9,330  \ 7811 \ 9,835  l 7812 10,276  \ 7815 \ 9,596  \ 7816 \ 10,101  \ 7817 \ 10,542  I 7820 \  '  \ 7821 \ 2,355  7830 I 9,898 \  7831 \ I 10,403  \ 7840 \ 3,106  7841 I 3,611  I 7860 II 4,586 - '  7861 \ 5,091  7900 ¢ (')   \ 7901 (')   \ 7910 C) 9,572  I 7911 0 10,077  7912 C) 10,518  \ 7915 (') 9,838  7916 (') 10,343  7917 C) 10,784  7920 C) 2,092  7921 o 2,597  7930 0 10,140 \  7931 C) 10,645  7940 C) 3,348  7941 C) 3,853  7960 o 4,828 20 . 3 . 89No L 77 /36 Official Journal of the European Communities \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc ' \  100 kg  _ I 7961 (') II 5,333 l Amounts to be deducted 51xx \ 0,121  52xx \ 0,256  53xx \ 0,409  54xx \ 0,550  55xx l 0,806  56xx \ 1,198  I 570x \ 1,836  571x I 1,836  572x 2,542  573x 2,542  \ 574x II 3,268  575x li 3,268  \ 576x 3,995  577x II 3,995  || 578x II 4,721  59xx 0,121 Amounts to be deducted -l 61xx 0,102  \ 62xx \ 0,216  63xx l 0,346  64xx l 0,465  65xx \ 0,681  \ 66xx l 1,013  670x \ 1,552  I 671x \ 1,552  672x l 2,149  673x \ 2,149  674x l 2,763  \ 675x \ 2,763  676x \ 3,377  I 677x l 3,377  67 8x \ 3,991  69xx || 0,102 20 . 3 . 89 Official Journal of the European Communities No L 77/ 37 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products , by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins , starch/glucose , and sucrose/ invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (in OJ No L 364 of 30. 12 . 1988 , p. 48) without prejudice to any later modifica ­ tion of the TARIC . NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to' be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the' goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be inclucfed in the above, calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among, the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out . Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates , added to the product. No L 77/38 Official Journal of the European Communities 20 . 3 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal __ 1,010 1,013 1,327 0,944  Milk and milk products  1,044   1,013 1,020 1,327 1,020 0,944  Pigmeat -I I-II-I I--II-l 1,163    Sugar 1,060   1,013 1,020 1,167 1,021 0,954   Cereals 1,060   1,023 1,020 1,167 1,021 0,954  Eggs and poultry and albumins 1,010     1,250 -I 0,979  Wine IlIlIl\   1,132 \ 0,989  Processed products (Regulation I ||IlI-II Il - Il I (EEC) No 3033/80): I IlIl l IlIlIl\ \  to be applied to charges 1,044   1,013 1,020 1,327 1,020 0,944   to be applied to refunds : ' ||IlIlI IlIIIIIII  cereals -l 1,060   1,023 1,020 1,167 1,021 0,954  milk 1,044  .  1,013 1,020 1,327 1,020 0,944  sugar ( 1,060   1,013 1,020 1,167 1,021 0,954  Jams and marmalades \ IlIlIlII\ (Regulation (EEC) No 426/86)   '      1,167     Olive oil sector      1,082    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,84427 66,5544 55,2545 Dkr 0,526013 12,3084 10,2187 DM ¢ 0,137901 3,22681 2,67895 FF 0,462501 10,8223 8,98483 F1 0,155379 3,63578 3,01849 £ Irl 0,0514758 . 1,20451  £ 0,0427360  0,830215 Lit  2 339,95 1 942,66 Dr 11,4669 268,319 222,762 Esc 11,2918 264,222 219,361 Pta 8,52570 199,497 165,625